Case 1:19-cv-02357-FB-JO Document 22 Filed 09/27/19 Page 1 of 8 PageID #: 160



 1                           UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

 2   -------------------------------------X
                                          :
 3   CHANAN NATHAN PASIK,                 :
                                          :
 4                    Plaintiff,          : 19-CV-02357 (FB)(JO)
                                          :
 5               v.                       :
                                          : September 25, 2019
 6   BOON TECHNOLOGIES, LLC, et al.,      :
                                          : Brooklyn, New York
 7                    Defendant.          :
                                          :
 8   -------------------------------------X

 9
              TRANSCRIPT OF CIVIL CAUSE FOR INITIAL CONFERENCE
10                  BEFORE THE HONORABLE JAMES ORENSTEIN
                       UNITED STATES MAGISTRATE JUDGE
11

12   APPEARANCES:

13
     For the Plaintiff:              MARK SCHLACHET, ESQ.
14                                   Law Offices of Mark Schlachet
                                     3515 Severn Road
15                                   Cleveland, Ohio 44118

16
     For the Defendants:             DAVID KWASNIEWSKI, ESQ.
17                                   BraunHagey & Borden LLP
                                     351 California Street, 10th Floor
18                                   San Francisco, California 94104

19
     Court Transcriber:              SHARI RIEMER, CET-805
20                                   TypeWrite Word Processing Service
                                     211 N. Milton Road
21                                   Saratoga Springs, New York 12866

22

23

24

25
     Proceedings recorded by electronic sound recording,
     transcript produced by transcription service
Case 1:19-cv-02357-FB-JO Document 22 Filed 09/27/19 Page 2 of 8 PageID #: 161



                                                                                2

  1   (Proceedings began at 12:40 p.m.)

  2              THE CLERK:    Civil cause for an initial conference,

  3   Pasik v. Boon Technologies, LLC, et al., Docket No.

  4   19-CV-2357.

  5              Will the parties please state your appearances for

  6   the record starting with the plaintiff.

  7              MR. SCHLACHET:     Mark Schlachet for the plaintiff,

  8   Your Honor.

  9              THE COURT:    Good morning.     Good afternoon, rather.

10               MR. KWASNIEWSKI:      Good afternoon, Your Honor.       David

11    Kwasniewski for the defendants.

12               THE COURT:    Good afternoon.      Have you -- you had a

13    motion pending for pro hoc vice.        Was that granted yet?

14               MR. KWASNIEWSKI:      I did, Your Honor.     I haven't seen

15    an order come across.

16               THE COURT:    All right.     We'll talk about that.      Have

17    a seat, please.    I'll certainly admit you for purposes of

18    today's conference with me.

19               MR. KWASNIEWSKI:      Thank you, Your Honor.

20               THE COURT:    So, bring me up to speed on what

21    happened with Judge Block?

22               MR. SCHLACHET:     Well, Your Honor, Marc Schlachet.

23    Whatever I leave out, please supplement.

24               THE COURT:    Yeah, and do feel free both of you if

25    you prefer to stay seated and make yourself comfortable.
Case 1:19-cv-02357-FB-JO Document 22 Filed 09/27/19 Page 3 of 8 PageID #: 162



                                                                                3

  1               MR. KWASNIEWSKI:     Thank you, Your Honor.

  2               THE COURT:   Out of habit, that's fine.

  3               MR. SCHLACHET:    Yeah.    Yeah.   I think we made some

  4   progress.   We first talked about amending the complaint to

  5   satisfy some insufficiencies that the other side was claiming.

  6   And the first resolution was to advise Judge Block within five

  7   days whether plaintiff intended to amend the complaint again

  8   and then take twenty days if plaintiff decided that it would

  9   amend.   We then talked about the letter that I filed on the

10    responsive letter that was filed by the other side respecting

11    this recent filing of an investigative report.

12                THE COURT:   Yeah.    No, I'll probably discuss that as

13    well, but was any action taken?

14                MR. SCHLACHET:    Well, Judge -- we did discuss it and

15    Judge Block said that he wants Your Honor to address that

16    issue.

17                THE COURT:   Okay, that's fine.

18                MR. SCHLACHET:    And the third point we got to was

19    the possibility of resolution, which I think plaintiff

20    suggested that the case, you know, is solvable and Judge Block

21    agreed and I believe counsel agreed that it was worth talking

22    about.   Judge Block ordered the case to mediation and stayed

23    any further action on the amending of the complaint at this

24    time leaving the subject of my motion to strike to Your Honor.

25                THE COURT:   Okay.    All right.    Did that leave
Case 1:19-cv-02357-FB-JO Document 22 Filed 09/27/19 Page 4 of 8 PageID #: 163



                                                                                4

  1   anything out or misstate anything?

  2              MR. KWASNIEWSKI:      No, that's correct, Your Honor.

  3   The upside is that we've been ordered to mediation.

  4              THE COURT:    Okay, great.     All right.    So, well, in

  5   that case, I'm not going to enter a discovery schedule at this

  6   time.   On the motion to strike and the submissions that

  7   preceded it, look, I entered an order telling you to meet and

  8   confer, come up with a discovery plan and submit a joint

  9   discovery plan.    That doesn't give you leave on either side to

10    submit a unilateral plan.      And if you can't comply, just say,

11    you know, here's why I can't comply but don't submit something

12    unilaterally.

13               Mr., is it Kwasniewski?

14               MR. KWASNIEWSKI:      Yes, Your Honor.

15               THE COURT:    Mr. Kwasniewski -- have a seat -- in

16    your submission, which I think is by far been more troubling,

17    you violated Rule 5(d) to put before the Court what purports

18    to be the initial disclosures, which 5(d) makes clear you

19    shouldn't do.    Your initial disclosures were a transparent

20    effort to sully Mr. Schlachet's reputation without

21    accomplishing anything in the case.

22               Your list of witnesses include the plaintiff and

23    personnel of the defendant.       You don't identify people, though

24    clearly you know who your people are.         You don't identify any

25    documents that you're going to use in your defense except the
Case 1:19-cv-02357-FB-JO Document 22 Filed 09/27/19 Page 5 of 8 PageID #: 164



                                                                                5

  1   one document from forty years before the case arose.            So, two

  2   completely independent -- reasons that are independent of your

  3   reference to, well, that forty-year-old report may have some

  4   relevance to a motion to certify a class, which we'll get to

  5   in a moment but completely independent of that, you submitted

  6   a report unilaterally contrary to my instructions and you

  7   submitted within that initial disclosures in contravention of

  8   Rule 5(d).

  9                So for that reason alone, I'm striking it and I'm

10    also striking the unilateral submission by the plaintiff.

11    Neither should have been put on the docket.          You have a fig

12    leaf for putting that investigative report from forty years

13    ago on the docket, and that might serve to get you past a

14    grievance committee investigation into whether you violated

15    the New York Code of Professional Responsibility Rules 3.1(a)

16    and (b)(2) about non-meritorious contentions and also Rule

17    3.4(d)(1) about fairness to opposing party and counsel.            It

18    says that a lawyer shall not in appearing before a tribunal on

19    behalf of a client state or allude to any matter that the

20    lawyer does not reasonably -- emphasize reasonably --

21    reasonably believe is relevant or that will not be supported

22    by admissible evidence.

23                 So, like I say, the arguments that you put in your

24    letter might be a sufficient fig leaf to get you past

25    discipline.    I don't want to see anything like that again in
Case 1:19-cv-02357-FB-JO Document 22 Filed 09/27/19 Page 6 of 8 PageID #: 165



                                                                                 6

  1   this case or from you ever.       And it gives me some serious

  2   pause to whether your motion for admission pro hoc vice should

  3   be granted.    It was a low blow.

  4              Tell your colleagues on the case not to do it again;

  5   am I understood?

  6              MR. KWASNIEWSKI:      I understand, Your Honor.

  7              THE COURT:    Good.    Motion to grant -- the motion to

  8   strike is granted.     I am also directing the clerk --

  9              MR. SCHLACHET:     Thank you, Your Honor.

10               THE COURT:    -- to strike the plaintiff's unilateral

11    submission.    If and when we get to the point where I'm again

12    soliciting a joint discovery plan, I will expect you to submit

13    a joint plan.    You will sit across the table from each other

14    and talk to each other like lawyers who are interested in

15    resolving the case on the merits for your clients.

16               I take these rules seriously, Mr. Kwasniewski, even

17    if you and your colleagues do not.        So I think you would be

18    best served if the next thing you tell me is not a defense of

19    your conduct.    If there's a question, by all means ask.

20               MR. KWASNIEWSKI:      Your Honor, I simply want to say

21    that I do also take these rules seriously.

22               THE COURT:    I'm confident that your future conduct

23    in the case if you are permitted to appear here pro hoc vice,

24    notwithstanding your apparent disregard of the rules of

25    jurisdiction in which you seek to practice for this case.             If
Case 1:19-cv-02357-FB-JO Document 22 Filed 09/27/19 Page 7 of 8 PageID #: 166



                                                                                7

  1   that motion is granted, I am confident that your future

  2   conduct will reflect that you take the rules seriously.

  3   Anything else?

  4              MR. KWASNIEWSKI:      No, Your Honor.

  5              THE COURT:    Good.    All right.    So you'll be referred

  6   to mediation either by me or Judge Block.         And once the

  7   mediation has happened, we'll schedule further proceedings as

  8   appropriate.    Have a good day everybody.

  9              MR. SCHLACHET:     Thank you very much, Your Honor.

10               MR. KWASNIEWSKI:      Thank you.

11    (Proceedings ended at 12:49 p.m.)

12

13                                  * * * * * *

14

15

16

17

18

19

20

21

22

23

24

25
Case 1:19-cv-02357-FB-JO Document 22 Filed 09/27/19 Page 8 of 8 PageID #: 167



                                                                                8

  1        I certify that the foregoing is a court transcript from

  2   an electronic sound recording of the proceedings in the above-

  3   entitled matter.

  4

  5

  6                                  Shari Riemer, CET-805

  7   Dated:   September 27, 2019

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
